Citation Nr: 0022994	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

What evaluation is warranted for chondromalacia of the right 
knee with osteoarthritis from September 30, 1993?


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board remanded this case for further 
development in June 1999.  

The Board's prior remand issued an order directing that the 
RO adjudicate the issue of entitlement to a permanent and 
total disability evaluation for pension purposes.  That issue 
has been adjudicated, and the appellant was found entitled 
permanently and totally disabled for pension purposes in May 
2000.  The Board notes, however, that the decision to grant 
benefits has yet to be memorialized in an actual rating 
decision.  Hence, this matter is referred to the RO for 
appropriate action.

On appeal the veteran appears to raise a claim to reopen the 
issue of entitlement to service connection for a left knee 
disorder secondary to his right knee disability, entitlement 
to an increased evaluation for a lumbosacral strain, and 
entitlement to a total disability evaluation based on 
individual unemployability.  These issues, however, are not 
currently developed or certified for appellate review. 
Accordingly, these matters are referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  Since September 30, 1993, chondromalacia of the right 
knee has not been manifested by more than slight instability.

2.  Since June 7, 1996, the veteran's right knee disability 
has been manifested by complaints of pain, and objective 
evidence of arthritis on x-ray study.

3.  Right knee osteoarthritis is not productive of a   
limitation of flexion to 30 degrees, or by a limitation of 
extension to 15 degrees.

CONCLUSIONS OF LAW

1.  Since September 30, 1993, the criteria for an evaluation 
in excess of 10 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999). 

2.  Since June 7, 1996, the criteria for a separate 10 
percent evaluation, but not more, for right knee 
osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5060, 5061 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records show that he twisted 
his right knee in October 1972 and again in November 1972, 
when a diagnosis of a sprained medial collateral ligament of 
the right knee was made.  X-ray examination was negative.

A Report of Employee Injury dated in March 1978 reflects that 
the veteran, a railroad worker, pulled the ligaments in his 
right knee.  X-rays resulted in an impression of acute 
muscular tendon strain.

In September 1993, the veteran filed a claim for compensation 
for his right knee disability.

Private medical records dating from May 1993 show a history 
of right knee problems.  (Left knee problems are documented 
as well.)  A magnetic resonance imaging study of the right 
knee performed in May 1993 disclosed a small amount of fluid 
within the knee joint and also a small popliteal mass (which 
the radiologist conducting the study stated might represent a 
cyst) posterior thereto.  The radiologist opined that the 
anterior and posterior cruciates and the medial and lateral 
menisci were intact.

An orthopedic examination was performed by Ashok Kache, M.D., 
in January 1994.  The veteran reported having pain in both 
knees, less in the right.  He complained of soreness on the 
outer side of the right knee joint.  However, Dr. Kache 
concluded that the veteran had little problem standing or 
walking with his right leg and his right knee problems 
therefore were minor compared to those pertaining to the 
left.  Examination of the right knee revealed normal 
contours, a full range of motion, and minimal joint line 
tenderness.  X-rays were normal.  The pertinent diagnosis was 
history of old trauma with residual symptoms dating from 
"March 1977."

X-rays of the veteran's right knee in August 5, 1994 ordered 
by Dennis J. Carter, D.O., were likewise negative.  

In August 1994, the veteran was seen at the Holt-Krock Clinic 
by James W. Long, M.D.  The veteran complained, in pertinent 
part, of right knee pain that was associated lateral joint 
line tenderness, an occasional popping sensation, and 
periodic locking or catching of the right knee joint.  
Examination revealed joint line tenderness and equivocal 
puffy swelling.  There was no effusion.  Apley's test was 
positive, but McMurray's test was negative.  The right knee 
joint was stable in all planes.  X-rays taken for Dr. Carter 
showed that right knee joint spaces were well maintained.  
His diagnosis for the right knee was post-traumatic 
arthralgia with a possible tear of the lateral meniscus.  An 
arthroscopic examination was recommended to be conducted at 
the veteran's convenience.  Subsequent treatment was provided 
by Dr. Long and the veteran was prescribed ibuprofen.

In testimony that he gave at a personal hearing held in 
August 1994, the veteran averred that he had experienced pain 
in his right knee since injuring it during service.  He said 
that the injury caused his knee to "pop" and observed that 
it still popped when he ascended or descended stairs.  

Statements dated in August or September 1994 were submitted 
in September 1994 by four former railroad co-workers of the 
veteran.  (The record shows that the veteran began working 
for the railroad in June 1973 and, as noted more fully below, 
ceased working in September 1993 on account of disability.)  
These statements indicated that their proponents had observed 
the veteran experiencing continuing problems and physical 
limitations involving his right knee for many years while on 
the job.

The veteran applied for a disability determination under the 
Railroad Retirement Act in June 1996.  In connection with 
this application, an orthopedic examination was conducted in 
August 1996 by R.W. Ross, M.D.  The veteran indicated that he 
had no difficulty walking for several minutes at a time on a 
Nordic Track and that he tried to keep active in general.  
Dr. Ross noted no deficiencies in the veteran's carriage or 
gait except for slight limping with the right knee.  Dr. Ross 
remarked that the veteran showed no pain or limited motion in 
readying himself for examination.  In addition, the veteran 
was able to walk on his heels and toes without difficulty but 
apparently needed to hold onto the examining table.  When his 
right knee was flexed by Dr. Ross, the veteran expressed a 
great degree of pain.  Dr. Ross pronounced the veteran 
capable of standing or walking with normal breaks for six 
hours or more in an eight-hour workday, of bending and 
stooping "frequently" (for 1/3-2/3 of an eight-hour 
workday) and of crouching, crawling, and climbing stairs and 
ladders "occasionally" (for "very little"-1/3 of an eight-
hour workday).  Dr. Ross declined to conclude from the 
examination that the veteran was disabled, remarking that he 
preferred to defer to physicians who knew more than he did 
about the case.

A letter by Dr. Long dated in March 1996 noted a diagnosis of 
post-traumatic degenerative joint disease of the right knee.  
An evaluation of the right knee conducted by Dr. Long in 
April 23, 1996 resulted in an impression of mild 
chondromalacia.  With this diagnosis, the physician observed 
that the right knee demonstrated some patellofemoral crepitus 
(measured as 2+) but not as much as in the left knee and was 
not becoming effused.  He commented that the symptoms 
associated with the right knee condition were being well 
controlled with the nonsteroidal anti-inflammatory Voltaren.  
Examination revealed that the veteran had full range of 
motion in the right knee.  No significant tenderness was 
found.  Apley's and McMurray's tests were negative, as were a 
jerk test, recurvatum tests, and anterior and posterior 
drawer tests.  

A VA examination of the right knee was conducted on June 7, 
1996.  The veteran indicated that he experienced pain, 
locking, and popping (the latter followed by swelling) in his 
right knee when ascending or descending stairs or other 
inclines.  He reported that his right knee pain tended to 
arise with a change in the weather, and stated that if he 
remained seated for an extended period of time, both knees 
would "lock up."  X-rays resulted in a pertinent diagnosis 
of mild degenerative joint disease changes, with a probable 
bone island within the proximal tibia bilaterally.  On 
physical examination, the right knee exhibited some mild 
joint line tenderness laterally but no joint effusion or 
ligament instability.  There was full range of motion with 
flexion and extension, but with palpable patellofemoral 
crepitus.  Anterior and posterior Drawer's signs were 
negative, as were the McMurray and Lockman signs.  There 
appeared to be no varus or valgus deformity of the patella 
tracts of the knee.  The veteran's gait was normal.  The 
examination resulted in a diagnosis of chondromalacia of the 
right knee, intermittently symptomatic, with mild 
degenerative joint disease.  The examiner found that the 
medical condition of the right knee was related to an 
inservice injury.

In June 1996, the RO granted service connection for 
chondromalacia of the right knee, and a 10 percent 
evaluation, effective from September 30, 1993.  

In a letter submitted to the Railroad Retirement Board in 
September 1996, Dr. Long noted that the veteran had 
longstanding post-traumatic degenerative joint disease of the 
knees and that he was managing his symptoms through anti-
inflammatory medication and strengthening exercises.  Dr. 
Long remarked that the veteran's gait was normal.  He said 
that the condition of the veteran's knees had not changed in 
the past several years. 

In December 1996, the Railroad Retirement Board determined 
that the veteran was totally disabled and entitled to a 
period of disability effective September 21, 1993.  This 
determination was based on a primary diagnosis of 
degenerative joint disease, particularly of the knees but 
also of the lumbosacral spine, and a secondary diagnosis of 
depression.  

In the VA Form 21-4138, Statement in Support of Claim, that 
he submitted in June 1997, the veteran averred that his right 
knee gave out and sometimes locked up without warning.

A VA examination of the joints was performed in August 1997.  
The veteran reported right knee pain and weakness.  X-rays of 
the right knee revealed normal findings.  On physical 
examination, there was no subluxation or lateral instability 
of the right knee, or evidence of swelling.  He was able to 
flex his right knee to 100 degrees and extend it to 0 
degrees.  The diagnosis was moderate post-traumatic 
osteoarthritis of the right knee.
 
A letter from Lonnie A. Cothran, D.C., of the Cothran Clinic 
in Poteau, Oklahoma dated in October 1998 stated that the 
veteran had been receiving treatment there for pain, 
including right knee pain, since April 1989.

On the VA Form 9 that he submitted in June 1998, the veteran 
asserted that his right knee locked up sometimes and he had a 
difficult time ascending and descending stairs.

A physical examination conducted by Dr. Carter in November 
1998 identified objective evidence of pain and swelling of 
both knees.  A history of osteoarthritic changes for both 
knees was noted.  In a letter dated in January 1999, Dr. 
Carter stated that x-rays of the right knee produced evidence 
of articular degeneration.

The veteran testified at a hearing conducted by the 
undersigned Member of the Board in February 1999.  He 
described functional limitations that he experienced with his 
right knee.  He said that he had trouble with the knee while 
descending, but not ascending, stairs because it would give 
out and lock up, forcing him to hold the banister and flex 
the knee to release it.  He said that he could not stand up 
from a squatting position without grasping something in order 
to pull himself up.  He also related that his right knee felt 
continually unstable and tended to give out when walking on 
an uneven surface.  The veteran testified that he had pain in 
his right knee that would become worse with changes in the 
weather.

Another VA examination of the right knee was conducted in 
April 1999.  The veteran gave an account of his right knee 
pain.  He said that it was not constant but would vary with 
the weather, activities, and other factors.  He said that he 
usually awoke with knee pain, but without swelling or 
redness.  He reported heat but denied instability.  He 
described periodic locking, particularly when negotiating 
stairs or other inclined surfaces.  He reported that he could 
walk for a mile or more, but reported pain when walking on 
hard surfaces such as concrete.  He confirmed that he used no 
knee brace or crutches and had never been confined to bed 
because of his right knee.  He reported that he took the 
nonsteroidal anti-inflammatory Naprelan daily.  The examiner 
found no effusion or crepitus in the right knee.  He found 3 
millimeters of medial laxity and 2 millimeters of lateral.  
Anterior and posterior drawer tests were negative.  During 
active motion of the right knee, the veteran achieved flexion 
to 127 degrees and extension to 0 degrees.  The examiner 
could flex the veteran's right knee to 145 degrees.  The 
diagnosis was mild-to-moderate chondromalacia with a moderate 
functional loss of the right knee.

Other medical records included in the claims file shows that 
in July 1999, B. Don Schumpert, D.O., rendered a second 
opinion regarding the right knee after conducting an 
examination.  The veteran reported to Dr. Schumpert that he 
experienced extreme stiffness, swelling, and pain in the 
right knee especially in the early morning hours and 
indicated that although the knee would improve during the 
day, its overuse would lead to injury and pain.  It was 
observed in the examination note that the veteran was taking, 
and obtaining some relief from, the nonsteroidal anti-
inflammatory agent Arthrotec.  Physical examination of the 
knees revealed crepitus, and pain arising with range-of-
motion testing of the patella.  The veteran evinced "fairly 
severe pain" with full extension.  No popliteal masses were 
identified.  No mediolateral instability or clicks were 
found, nor was anterior cruciate instability.  Dr. 
Schumpert's assessment for the knees was severe 
osteoarthritis.

Although in October 1998 the veteran had informed the RO that 
he had received an examination at the Muskogee, Oklahoma VA 
Medical Center (VAMC) on October 22, 1998, a memorandum from 
the VAMC dated in September 1999 indicated that it had no 
outpatient treatment reports concerning the veteran from 
October 1998 to the present.

A letter from Dr. Carter dated in July 1999 noted the 
veteran's history of osteoarthritic changes in the knees.  He 
also noted that the veteran had been removed from active 
employment with the railroad because of instability of the 
"particular" (albeit unspecified) knee.  X-ray examination 
in August 1999, revealed some evidence of osteoarthritic 
changes involving the knees.  The diagnosis was degenerative 
joint disease of the knees.

II.  Analysis

The veteran has alleged that his service-connected right knee 
condition is more severe than contemplated by the evaluation 
currently assigned.  Thus, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. 
§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history.  See 38 C.F.R. 
§§ 4.1, 4.2 (1999).  When there is a question as to which of 
two ratings should be assigned to a disability, the higher 
rating must be assigned if the disability pictured by the 
record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (1999).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b).

The veteran is a contesting a disability rating that was 
rendered with an original grant of service connection.  
Hence, this case presents the possibility that staged ratings 
may be in order.  Fenderson v. West, 12 Vet. App. 119, 126, 
(1999).  

The veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5257.  This rating is 
assigned when there is evidence of slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
appropriate under this Code when there is moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A careful review of the objective 
evidence of record, however, reveals that the appellant's 
right knee is not productive of more than slight recurrent 
subluxation or lateral instability.  Indeed, the VA 
examination of April 1999 found no more than three 
millimeters of medial laxity, and only two millimeters of 
lateral laxity on examination.  Moreover, on review of the 
record for possible application of a staged rating the Board 
observes that in August 1994, the appellant's right knee 
joint was described as stable; that a VA examination in June 
1996 found no evidence of ligament instability; and that on 
VA examination in August 1997 there was again no evidence of 
subluxation or lateral instability.  As such, the Board must 
conclude that the preponderance of the evidence is against 
finding more than slight subluxation or instability.

The record reflects, however, that the veteran has been 
diagnosed with arthritis of the right knee.  Under VA General 
Counsel precedent opinion VAOPGCPREC 23-97 (O.G.C. Prec. 23-
97); 62 Fed.Reg. 63604 (1997), it was determined that where, 
as in the instant case, a knee disorder is already rated 
under Diagnostic Code 5257, a separate rating may be 
considered under Diagnostic Codes 5003 where limitation of 
motion under Diagnostic Code 5260 or 5261 meets the criteria 
for a zero percent rating.  Additionally, in Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), the United States 
Court of Appeals for Veterans Claims held that, when read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.

In this case, under Diagnostic Code 5260, a 10 percent 
disability evaluation is available for flexion of a leg 
limited to 45 degrees; and a 20 percent evaluation is 
available where flexion is limited to 30 degrees.  Under 
Diagnostic Code 5261, a 10 percent disability evaluation is 
available for extension of a leg limited to 10 degrees; and a 
20 percent evaluation is available for extension of a leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, 5260, 5261.  
Significantly, however, the appellant's right knee motion has 
consistently been described as full.  Thus, a compensable 
evaluation under either Code 5260 or 5261 is not in order.  
Nevertheless, under the Lichtenfels doctrine and the 
aforementioned GC Opinion, a separate 10 percent evaluation 
is in order for the veteran's painful right knee 
osteoarthritis.  The Board notes, however, that 
notwithstanding earlier diagnoses of arthritis, radiological 
evidence of arthritis of the right knee was not evident prior 
to June 7, 1996.  Hence, the separate evaluation is assigned 
effective from that day forward and not earlier.

In reaching the decision to deny an increased evaluation 
under Diagnostic Code 5257, the Board notes that the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and the analysis 
required under DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995), are not for application under Diagnostic Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1997) (Diagnostic 
Code 5257 not predicated on loss of range of motion, 38 
C.F.R. §§ 4. 40, 4.45, with respect to pain, do not apply).

The provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, are for 
consideration under Code 5003.  Still, in the absence of 
objective evidence of pain manifested by such pathology as 
disuse atrophy or incoordination on use an increased 
evaluation under these provisions is not in order.



ORDER

An evaluation in excess of 10 percent for right knee 
chondromalacia from September 30, 1993, is not in order.  

A separate 10 percent evaluation for osteoarthritis of the 
right knee from June 7, 1996, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



